﻿260.	 Once again I am honoured to have this opportunity to address this distinguished international forum, and 1 wish briefly to put forward my Government's views on the extensive agenda before us.
250. In particular, I wish to bid welcome to the eminent diplomat presiding over this Assembly, Mr. Lazar Mojsov, whom I wish every success in his difficult tasks. We are confident that his well-known competence and skill will stand him in good stead.
260.	I wish also to extend our best wishes to Secretary- General Kurt Waldneim, to whom we are grateful for his tireless efforts in the service of the international community.
261.	At the beginning of my statement I should also like to bid welcome to the two new States that have just joined our Organization. We hope they will find here the broad and just path leading to their well-deserved prosperity.
262.	We have grown accustomed, from the news in the daily press, to hearing the word "detente", as if it could magically usher in a new era in international relations and in the balance of world power. However, our community is, at this very moment, gravely concerned over explosive situations liable at any moment to destroy the values of our civilization. We are not referring solely to those areas that show disturbing signs-whether real or potential-of disrupting peace and security, but also to a more indefinite, vague area where subversion, under the banner of certain ideals, has terrorized mankind in pursuit of evil designs to establish new, deceptive political systems that oppress the citizen, suppress freedom and subjugate nations.
263.	More than one eminent representative of the Latin American countries has in this universal forum brought out the fact that the world is faced with an unwarranted, painful choice: while the representatives of the major Powers who hold in their hands the responsibility of power and domination proclaim the end of the cold war and its replacement by the fragile reign of detente, entire peoples are confronted dramatically by subversion and terrorism encouraged from beyond their boundaries by omnipotent forces whose designs for impeccable domination know no bounds and even extend to our continent.
264.	Paraguay, which is experiencing an era of peace, security, tranquillity and order unprecedented in its turbulent political history, is concerned over this abdication of the universal conscience.
265.	Paraguay, one of the vast majority of countries that do not participate in final decisions of power or domination, firmly believes in the moral values that ennoble life within the framework of order and of civilized, harmonious international coexistence.
266.	My country has placed its hope in the work and historic mission of the United Nations, which is the only viable course in the search for a brighter pi object for a mankind yearning for peace and well-being.
267.	Hence we view with concern the emergence of certain threats to peace and security, wherever they may occur. Technology has performed prodigious feats, and has accustomed us to a leisurely existence; technology has also turned the entire world into a village filled with suspicion, where everyone warily eyes his neighbour. And our fear grows when those sources of friction are maintained, for reasons I need not mention here, beyond the framework of the United Nations and its bodies, with criminal disregard for the provisions of the Charter specifically designed to ensure the rule of reason and law.
268.	Nevertheless. Paraguay is confident that sound judgment and, above all, a spirit of justice will enable us to find proper solutions to the problems which are of concern to us all, such as the civil war in Lebanon, the situation in Cyprus, the perennial war in the Middle East, the burning issues that beset the length and breadth of Africa, and the other problems which thwart our legitimate desire to defend ideals worthy of our status as human beings.
269.	Paraguay will always be prepared to support whatever measures may be adopted by the international community to curb terrorism. Here I wish to recall that the protection of human rights should apply with the same earnestness and zeal to the innocent victims of the scourge of terror which has so pitilessly been unleashed.
270.	This noble concern for basic human rights, which my country shares and respects, has, however, been invoked in various United Nations bodies with narrow, biased "selectivity".
271.	It is paradoxical that, despite the chilling figures that have been adduced regarding the unspeakable acts of genocide that take place in certain countries, on the pretext of setting up new power structures an attempt has been made to deny other peoples their sacred right to defend their self-determination, freedom and traditional life style.
272.	Paraguay has taken, and will continue to take, whatever measures are needed, within a strict legal framework, to protect and defend its age-old traditions and its democratic, independent way of life. Ours is a democracy which knows no racial or other segregation, nor is there any distinction on the basis of class or wealth. Our independence is not limited by foreign or domestic forces.
273.	Paraguay does not wish to live in denial of those values, because, were that to happen, life itself would no longer have the meaning and dignity which is ours by virtue of our history, a source of pride that gives us strength in the daily struggle for existence.
274.	One of the more pressing items on your agenda is that of disarmament. The basis is now being laid for the convening of a special session of the General Assembly on that subject in 1978. Meanwhile, the specialized agencies tell us of the enormous sums being invested in armaments— and not only by the great Powers—in a race which cannot lead the world to an era of peace and tolerance but only to a period of doubt and great danger. Conversely, economic conditions in the developing countries are deteriorating daily, in a world where the challenge of progress and well-being in most nations depends on the very triumph of failure of mankind and on a true peace.
275.	Another session of the Third United Nations Conference on the Law of the Sea concluded recently in this very city without the land-locked countries, such as Paraguay, being assured that their just claims will be reflected in the final text of a future international convention.
276.	Paraguay believes in the inalienable right of the land-locked countries to the riches of the sea, the common heritage of mankind. It is in that spirit that we wish to negotiate bilateral solutions to this exciting fundamental challenge which concerns the right of all nations to the riches of the sea.
277.	My Government wishes to stress the useful and commendable efforts of our Organization as it holds plenary meetings on matters vital to man's environment throughout the world. I refer here to the United Nations Water Conference, which took place in Mar del Plata, and to the United Nations Conference on Desertification. The use of sophisticated and ambitious technology challenges nature, and it is well that the whole world should meet to deliberate these subjects which relate to the proper use of natural resources and to ensuring the healthy state of the earth's ecology; otherwise, all those who inhabit this little segment of the universe known as earth would run an even greater risk to their lives.
278.	As on other occasions, the Government of Paraguay wishes to voice its satisfaction at stressing the importance of the mission being carried out in our country by UNDP, and we would express our appreciation to those countries co-operating with it which have provided their technical and financial assistance and have performed truly worthy tasks closely linked to Paraguay's development.
279.	Countries like Paraguay are also concerned over the growing difficulties which, regardless of all the efforts being made inside and outside the Organization, make it particularly difficult to establish a more just international economic order wherein countries exporting raw materials and commodities can be encouraged in a way to promote their progress and the well-being of their peoples.
280.	The Government of my country is constantly devoting its efforts to the harmonious development of our entire country and to the steady increase of our exports in general, but there are certain factors beyond our country which disrupt our efforts. There is the well-known problem of the low prices of raw materials on international markets. Now there are also obstacles created by industrialized countries because of prices imposed on our exports. That is true of beef exported from Paraguay. For many years now we have not had access to certain traditional markets in the European Economic Community.
281.	Paraguay is also seriously concerned over another matter which has been raised at many international meetings and is a major problem within the United Nations system. There has been reference to a desire to reduce technical and financial co-operation extended to those countries that are economically "taking off', in favour of those that are in a less advantageous position economically. That would create automatically an intermediate level of countries which would be deprived of assistance they sorely need. In the light of views which have been put forward, one could expect that the countries involved would be practically all those of Latin America.
282.	Another fact which should be mentioned on this occasion and which is also of concern to the Government of my country is the meagre representation of our countries of the Latin American group in the higher bureaucratic positions within the United Nations system, including the specialized agencies. Reliable statistics show that among 26 high positions we have absolutely no representative. The least one can say is that this unjust situation adversely affects the foundation of the United Nations system, that foundation being proportionate geographical representation.
283.	Just three weeks ago in Washington the new Panama Canal treaties were signed. It was a momentous occasion in view of the presence of the Presidents or representatives of our countries, and it was evidence of our common faith and our identical hope. We welcome the fact that fruitful dialogue prevailed over sterile confrontation.
284.	In conclusion, I wish to express my most sincere hope that this General Assembly will make an effective contribution to the advent of a freer, more just and more humane world for our sons and the sons of our sons. There can be no substitute for that if mankind is to continue along the path of self-betterment.
